Case 8:19-cv-00608-SDM-SPF Document 11 Filed 03/25/19 Page 1 of 1 PagelD 71

PROCESS RECEIPT AND RETURN

U.S. Department of Justice

 

 

United States Marshals Service dee “Instructions for Service of Process by U.S. Marshal"
be SE EE — Sis A EE RE AEN LAER 1 TS BLE SATII TAGE RS EN PR TT PINT ET KARP NED ESI SS EWS Se Ue Wek es st]
PLAINTIFF COURT CASE NUMBER
international ship repair 8:19-cv-608
DEFENDANT TYPE OF PROCESS
Barge 265 admiralty

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE International Ship Repair
AT ADDRESS (Street or RFD, Apartment No,, City, State and ZIP Code)
Tampa

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be l
served with this Form 285

 

 

 

 

Number of parties to be 1
served in this case

 

Check for service

on U.S.A. ¥
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

Signature of Attorney other Originator requesting service on behalf of: (] PLAINTIFF TELEPHONE NUMBER DATE
{-] DEFENDANT
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

      

l acknowledge receipt for the total Total Process | District of District to Signature of Autheiyzed USMS Deputy Date
number of process indicated. Origin Serve
(Sign only for USM 285 if more 03142019

l No. 18 No. 18

 

 

 

 

than one USM 285 is submitted)

 

 

I hereby certify and return that |X] have personally served , [1] have legal evidence of service, [J] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

() thereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

Name and title of individual served (if not shown above) Date Time [x] am
03152019 930 [J pm
Address (complete only different than shown above) Signature of U.S. Marshgl or Deputy

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refund*)

65.00 4.24 69.24 500 hold refund pending further action

REMARKS

Deposit covers case# 602 and 608

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
